UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13449 QUANTUM CORPORATION Incorporated Pursuant to the Laws of the State of Delaware IRS Employer Identification Number 94-2665054 1650 Technology Drive, Suite 800, San Jose, California 95110 (408) 944-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of the close of business on October 29, 2010, approximately 221.0 million shares of Quantum Corporation’s common stock were issued and outstanding. QUANTUM CORPORATION INDEX Page Number PART I—FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Statements of Operations 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II—OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Reserved 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURE 41 EXHIBIT INDEX 42 PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS QUANTUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Product revenue $ 112,329 $ 118,327 $ 220,783 $ 223,551 Service revenue Royalty revenue Total revenue Cost of product revenue Cost of service revenue Total cost of revenue Gross margin Operating expenses: Research and development Sales and marketing General and administrative Restructuring charges 94 11 Income from operations Interest income and other, net Interest expense ) Gain on debt extinguishment, net of costs — — Income before income taxes Income tax provision (benefit) ) Net income $ Net income per share: Basic $ Diluted Income for purposes of computing net income per share: Basic $ Diluted Weighted average common and common equivalent shares: Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 1 QUANTUM CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) (Unaudited) September 30, 2010 March 31, 2010 Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $704 and $798, respectively Manufacturing inventories, net Service parts inventories, net Deferred income taxes Other current assets Total current assets Long-term assets: Property and equipment, less accumulated depreciation Intangible assets, less accumulated amortization Goodwill Other long-term assets Total long-term assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued warranty Deferred revenue, current Current portion of long-term debt Current portion of convertible subordinated debt — Accrued restructuring charges Accrued compensation Income taxes payable Other accrued liabilities Total current liabilities Long-term liabilities: Deferred revenue, long-term Deferred income taxes Long-term debt Other long-term liabilities Total long-term liabilities Commitments and contingencies Stockholders’ deficit: Common stock, $0.01 par value; 1,000,000 shares authorized; 219,705 and 214,946 shares issued and outstanding at September 30, 2010 and March 31, 2010, respectively Capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive income Stockholders’ deficit ) ) $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 QUANTUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended September 30, 2010 September 30, 2009 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Service parts lower of cost or market adjustment Gain on debt extinguishment — ) Deferred income taxes ) ) Share-based compensation Changes in assets and liabilities: Accounts receivable Manufacturing inventories, net ) Service parts inventories, net Accounts payable ) Accrued warranty ) Deferred revenue ) Accrued restructuring charges ) Accrued compensation ) Income taxes payable ) ) Other assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Decrease in restricted cash 69 74 Return of principal from other investments 95 — Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings of long-term debt, net — Repayments of long-term debt ) ) Repayments of convertible subordinated debt ) ) Payment of taxes due upon vesting of restricted stock ) ) Proceeds from issuance of common stock 8 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 40 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 QUANTUM CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1: DESCRIPTION OF BUSINESS Quantum Corporation (“Quantum”, the “Company”, “us” or “we”) (NYSE: QTM), founded in 1980, is a leading global storage company specializing in backup, recovery and archive solutions. Combining focused expertise, customer-driven innovation and platform independence, we provide a comprehensive, integrated range of disk, tape and software solutions supported by our sales and service organization. We work closely with a broad network of distributors, value-added resellers (“VARs”), original equipment manufacturers (“OEMs”) and other suppliers to meet customers’ evolving data protection needs. NOTE 2: BASIS OF PRESENTATION The accompanying unaudited Condensed Consolidated Financial Statements include the accounts of Quantum and its wholly-owned subsidiaries. All intercompany balances and transactions have been eliminated. The interim financial statements reflect all adjustments, consisting of normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the results for the periods shown. The results of operations for such periods are not necessarily indicative of the results expected for the full fiscal year. The CondensedConsolidated Balance Sheet as of March 31, 2010 has been derived from the audited financial statements at that date. However, it does not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. The accompanying financial statements should be read in conjunction with the audited Consolidated Financial Statements for the fiscal year ended March 31, 2010 included in our Annual Report on Form 10-K, as filed with the Securities and Exchange Commission on June 11, 2010. Restricted cash has been separated from cash and cash equivalents in prior periods to conform to current period presentation in the Condensed Consolidated Balance Sheets. Prior period impacts of foreign exchange rate changes on cash and cash equivalents and changes in restricted cash have been reclassified to conform to current period presentation in the Condensed Consolidated Statements of Cash Flows. These reclassifications had no impact on income from operations, net income or total assets. NOTE 3: SIGNIFICANT ACCOUNTING POLICIES; NEW ACCOUNTING STANDARDS Except for the revenue recognition policy updates described below, there have been no changes to the significant accounting policies used in the preparation of our Condensed Consolidated Financial Statements. Our significant accounting policies are described in our Annual Report on Form 10-K for the year ended March 31, 2010, as filed with the Securities and Exchange Commission on June 11, 2010. In October 2009, the Financial Accounting Standards Board (“FASB”) amended the accounting standards for multiple deliverable revenue arrangements which changed how the deliverables in an arrangement should be separated and how the consideration should be allocated using the relative selling price method. This guidance requires an entity to allocate revenue in an arrangement using the estimated selling prices (“ESP”) of deliverables if a vendor does not have vendor-specific objective evidence of selling price (“VSOE”) or third-party evidence of selling price (“TPE”) and eliminates the use of the residual method except as allowed for in specific software revenue guidance. Also in October 2009, the FASB issued guidance which amended the scope of software revenue recognition guidance. Tangible products containing software and nonsoftware components that function together to deliver the tangible product’s essential functionality are no longer within the scope of software revenue guidance and are accounted for based on other applicable revenue recognition guidance. In addition, this amendment requires that hardware components of a tangible product containing software be excluded from the software revenue guidance. We elected to early adopt these standards at the beginning of our first fiscal quarter of 2011 on a prospective basis for applicable transactions originating or materially modified on or after April 1, 2010. The adoption of these standards did not have a material impact on our financial position or results of operations. 4 Our multiple deliverable arrangements may include any combination of hardware and software products that may be sold with services such as customer field support agreements and installation. The nature and terms of these multiple deliverable arrangements will vary based on customer needs. For arrangements that consist of multiple deliverables, hardware and software products are generally delivered in one reporting period and the services are generally delivered across multiple reporting periods, either according to the terms of the arrangement or upon completion of the service. Our arrangements generally do not include any provisions for cancellation, termination or refunds that would significantly impact revenue recognition. We evaluate each deliverable in an arrangement to determine whether they represent separate units of accounting using the following criteria: the delivered item has value to the customer on a standalone basis; and if the arrangement includes a general right of return relative to the delivered item, delivery or performance of any undelivered item is considered probable and substantially in the control of the company. We consider a deliverable to have standalone value if the product or service is sold separately or could be sold on a standalone basis. Further, our revenue arrangements typically do not include a general right of return relative to the delivered products. If these criteria are met for each deliverable in the arrangement, consideration is allocated to the separate units of accounting based on each unit’s relative selling price as described below. If these criteria are not met, the arrangement is accounted for as one unit of accounting which would result in revenue being deferred until the earlier of when such criteria are met, when the last undelivered element is delivered or ratably over the contract term as appropriate. To properly allocate revenue for these multiple deliverable arrangements we initially allocate the separately stated contract price to the hardware customer field support agreement and then allocate the remaining revenue to each deliverable based on the selling price hierarchy using VSOE, TPE or ESP. We have VSOE for installations and assign ESP for the products. VSOE is determined by the price charged when the service is sold separately and ESP is the price at which we would transact a sale if the product or service were regularly sold on a standalone basis. We determine ESP by considering our discounting and internal pricing practices, external market conditions and competitive positioning for similar offerings. There have not been any accounting pronouncements issued during the second quarter of fiscal 2011 that we expect will materially impact our results of operations or financial condition. However, the Financial Accounting Standards Board issued several exposure drafts during the first and second quarters of fiscal 2011 that have the potential to impact our results of operations and statements of financial position if finalized. We are evaluating these various proposals for both potential implementation issues and their accounting impact. NOTE 4: FAIR VALUE Following is a summary table of assets and liabilities measured and recorded at fair value on a recurring basis (in thousands): As of September 30, 2010 As of March 31, 2010 Assets: Money market funds $ $ Deferred compensation investments Liabilities: Deferred compensation liabilities The above fair values are based on quoted market prices at the respective balance sheet dates. Following are the fair values of assets and liabilities measured and recorded at fair value on a recurring basis by input level as of September 30, 2010 (in thousands): Fair Value Measurements Using Input Levels: Level 1 Level 2 Level 3 Total Assets: Money market funds $ — $ $ — $ Deferred compensation investments — — Liabilities: Deferred compensation liabilities — — 5 We have certain non-financial assets that are measured at fair value on a non-recurring basis when there is an indicator of impairment and they are recorded at fair value only when an impairment is recognized. These assets include property and equipment, intangible assets and goodwill. We did not have any non-financial assets that were required to be measured at fair value in the second quarter or first six months of fiscal 2011 or 2010. We do not have any non-financial liabilities measured and recorded at fair value. We have financial liabilities for which we are obligated to repay the carrying value, unless the holder agrees to a lesser amount. The carrying value and fair value of these financial liabilities at September 30, 2010 and March 31, 2010 were as follows (in thousands): As of September 30, 2010 As of March 31, 2010 Carrying Value Fair Value Carrying Value Fair
